         Case 1:21-cv-01279-TMD Document 37 Filed 08/11/21 Page 1 of 1




          In the United States Court of Federal Claims
                                         No. 21-1279
                                   (Filed: August 11, 2021)

 **************************************
 SWIFT & STALEY, INC.,                  *
                                        *
                 Plaintiff,             *
                                        *
          v.                            *
                                        *
 THE UNITED STATES,                     *
                                        *
                 Defendant,             *
                                        *
  and                                   *
                                        *
 AKIMA INTRA-DATA, LLC,                 *
                                        *
                  Defendant-Intervenor. *
 **************************************

                                           ORDER
DIETZ, Judge

       The Court will conduct a telephonic status conference in the above-captioned bid protest
on August 12, 2021 at 2:00 p.m. (EDT). Instructions for joining the call were provided to the
attorneys of record via electronic mail.

       IT IS SO ORDERED.


                                                s/ Thompson M. Dietz
                                                THOMPSON M. DIETZ, Judge
